Citation Nr: 9913078	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1946 to 
April 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the VA RO 
which denied the veteran's application to reopen a previously 
denied claim for service connection for a low back condition.  


FINDINGS OF FACT

1.  In a May 1993 decision, the Board denied the veteran's 
claim of service connection for a low back condition, and he 
has since applied to reopen the claim.  

2.  The evidence submitted since the May 1993 Board decision 
is cumulative and redundant of evidence previously 
considered, or the additional evidence by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the May 1993 final Board decision, and his claim for service 
connection for a low back condition is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army (Special 
Philippine Scouts) from August 1946 to April 1949.  

The veteran's service medical records are unavailable, having 
been destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC).  

In various statement submitted in the 1980s and early 1990s, 
the veteran said he fractured or otherwise injured his low 
back in a truck accident during service in 1947 or 1948, was 
treated in service, and continued to have problems with his 
back since then.

He also submitted a May 1991 letter from Michael J. Cooney, 
M.D., a chiropractor, who indicated that he treated the 
veteran for lower back pain and general orthopedic weakness.  
X-rays revealed degenerative joint disease, internal rotation 
of the left ilium, left lateral wedging of the spine with 
apex at L4.  The diagnoses were chronic lumbar neuritis and 
degenerative joint disease.  

In August 1991, the RO denied the veteran's claim for service 
connection for a low back condition, and the veteran appealed 
to the Board.  

In a May 1993 decision, the Board denied service connection 
for the back condition.  [The veteran thereafter filed an 
appeal to the U.S. Court of Veterans Appeals (now known as 
the U.S. Court of Appeals for Veterans Claims); however, that 
appeal was dismissed by the Court in July 1994, after the 
veteran indicated he wanted to withdraw his appeal.]

In statements dated in and after September 1993, the veteran 
again related that he injured his back in a truck accident in 
service and had problems since then.

A radiology report from April 1994 reveals a diagnostic 
impression of a small, central and slightly left paracentral 
disc herniation at L5-S1, which was partially calcified.  The 
report also shows a tiny central herniated disc at L3-4 with 
mild central spinal stenosis at L4-5 due to degenerative disc 
and facet disease.  

A report of a December 1994 MRI study of the lumbar spine 
notes impressions of mild compression of the T12 vertebral 
body, bulging annulus at L3-4, minimal asymmetric annular 
bulge to the left at L4-5, and no evidence of disc 
herniation.  

During an April 1995 VA examination, the veteran reported 
chronic low back pain.  He related that he injured his back 
during service in 1946.  He said he had intermittent pain 
since then, which had become constant in recent years.  
Following current examination, the diagnosis was mild 
degenerative joint disease of the lumbar spine.  

The veteran also submitted a November 1996 statement from 
Aurelio G. Lagade, M.D (a municipal health officer in the 
Philippines).  Dr. Lagade related that he treated the veteran 
from March 1958 to May 1960 for chronic low back neuritis.  
No medical records of such treatment were submitted.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for arthritis will be presumed if it is 
manifest to a compensable degree within a year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A Board decision is final, with the exception that a claim 
may later be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104.  The question now 
presented is whether new and material evidence has been 
presented, since the May 1993 Board decision, which would 
permit the reopening of the claim.  Manio v. Derwinski, 1 
Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3d. 1356 (1998).  

The evidence considered at the time of the 1993 Board 
decision included the veteran's post-service medical records 
(there are no medical records from the veteran's 1946-1949 
active duty), showing treatment for a low back condition in 
1991, and his statements in support of his claim, in which he 
asserted that his low back condition was due to an injury in 
service.  

Since the 1993 Board decision, the veteran has provided 
written statements again asserting that his low back 
condition is due to an injury in service.  These repetitive 
and cumulative statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  

Following the 1993 Board decision, the veteran submitted two 
radiology reports dated in 1994, and he had a VA examination 
in 1995.  These recent medical records collectively show he 
has degenerative joint disease (arthritis) and disc disease 
of the low back.  These records provide cumulative 
information (at the time of the last Board decision it was 
known that the veteran currently has a low back disorder) and 
the records are thus not new evidence.  These records are 
also not material evidence since they do not connect the 
veteran's current low back condition with military service, 
and thus they are not so significant that they must be 
considered to fairly decide the merits of the claim.  

The veteran also submitted a 1996 statement from Dr. Lagade 
who stated that he treated the veteran from 1958 to 1960 for 
chronic low back neuritis.  Assuming the credibility of this 
statement, it shows that the veteran had treatment for a low 
back condition earlier than revealed by previously submitted 
evidence, but still about 9 years after service.  While this 
medical statement may be new evidence it is not material 
evidence as it does not tend to show the low back condition 
was incurred or aggravated during the veteran's 1946-1949 
period of active duty; the medical statement by itself or in 
connection with previously assembled evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.

The Board finds that the evidence received since the 1993 
Board decision is not new and material.  Therefore, the 
veteran's claim for service connection for a low back 
condition is not reopened, and the 1993 Board decision 
remains final.  


ORDER

The application to reopen a previously denied claim for 
service connection for a low back condition is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs
Board of Veterans38 U.S.C.A.  Appeals NOTICE

We have enclosed a copy of the Board of Veterans' Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the "Order" section of the decision.  
A "remand" section may follow the "Order," but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the "Order."
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVA's decision.  If you are not satisfied with the BVA's decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a "motion" asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVA's 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Court's address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Court's rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Court's 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a "service organization"), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597


